—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 16, 2000, which, inter alia, reduced claimant’s weekly unemployment insurance benefit rate to zero.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board reducing claimant’s unemployment insurance benefit rate to zero and charging her with a recoverable overpayment of benefits.* The record establishes that after being notified that her job was discontinued, claimant elected to receive a lump-sum payment from her employer-funded pension which she rolled over into an individual retirement account in lieu of receiving a monthly annuity. Pursuant to Labor Law § 600 (7), unemployment insurance benefits are to be reduced where an employee receives employer-funded retirement benefits notwithstanding the fact that the benefits are distributed in a lump-sum payment which is then reinvested in an individual retirement account (see, Matter of Kap*798lan [Sweeney], 236 AD2d 738, 739; Matter of Rolland [Eastman Kodak Co. — Sweeney], 232 AD2d 710). Furthermore, inasmuch as the determination of overpayment was made within six months from the conditional receipt of benefits, claimant was properly assessed a recoverable overpayment of benefits (see, Labor Law § 597 [3]).
Cardona, P. J., Mercure, Peters, Carpinello and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.

 By initial determination dated April 18, 2000, the Commissioner of Labor initially reduced claimant’s weekly benefit rate to $1. By revised determination dated May 5, 2000, claimant’s weekly benefit rate was reduced to zero.